DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0030094 to Pareti (P1) in view of DE 102013003612 A1 to Fauner (F1).
*(Citations to the disclosure of F1 will be made to the page and paragraph number of the attached machine translation.)

In Re Claim 1:
P1 teaches:
	A brake pad comprising at least one portion of a metallic part (111) glued to a composite material part(113) of the carbon-epoxy type. [Figure 3, Page 1, ¶14-15 discloses a brake pad can be composed of a metallic element and an affixed carbon-fiber impregnated with epoxy resin layer.  These layers can be bonded via double sided adhesive.  ¶15 discloses alternative bonding methods between a carbon fiber layer and metal to include for example, hot/cold gluing, press-injection, etc.]


	A method for separation of a metallic and composite part comprising a step to degrade the glued interface between the metallic part and the composite material part, in which the metallic part and the composite material part are electrically connected to a dc electrical voltage generator so that an electrical potential difference can be applied to them to generate partial discharges in the glued interface to degrade the interface.

F1 teaches:
	And advantageous method of dismantling an adhesive joining via elet4rical breakdowns. [Page 1, Section 1.]  This method can be considered as comparable to those used to enhance the breakdown of adhesives used in for example brakes or disc brakes, connected by an adhesive, where it can be desirable for recycling to gently release the two materials. [Page 1, Section 3.]  This is achieved by applying a direct current (DC) to the opposing sides of the adhesive which induces a breakdown of the adhesive by treating it as a dielectric, whereby micro-arcs are generated (partial discharge) between the metal powder deposits evenly distributed in the adhesive. [Page 2 Section 4.]  This breakdown is applied directly through for example a metallic layer if available as shown in Figure 1, or to an electrode(6b) attached to an organic layer (7b) as shown in Figure 3, and using an adhesive that is selected to contain for example metal powder or other materials which would render it less resistant to electromagnetic fields than the components(7b). [Page 4, Sections 12 and 14.]  The fields of application for this feature also include mechanical engineering feats, [Page 2, Section 6] and coating removal [Page 4, Section 13.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of P1 to utilize an adhesive destruction method and compatible adhesive such as at taught by F1, for the purpose of permitting easy disassembly and recycling of the brake pad elements.   
method of separation of metallic or composite parts glued together, comprising a step to degrade the glued interface between the parts in by electrically connecting the parts to a dc electrical voltage generator so that an electrical potential difference can be applied to them to generate partial discharges in the glued interface to degrade the interface [See Citations under F1 teaches ¶ above] to the metallic part and carbon-epoxy composite part of P1.

Claim 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0312793 to Robertson(R1) in view of US 6,620,308 to Gilbert, (G1), US 7,841,834 to Ryznic, (R2), US 7,780,419 to Matheny, (M1) and F1.

In Re Claim 1:
R1 teaches:
	A method involving:
	At least one portion of a metallic part (64) glued to a composite material part (63). [Page 3, ¶41 discloses the fan body may be composed of composites, and the fan sheath (64) is metallic preferably titanium.]
R1 does not teach:
	The composite is explicitly a carbon-fiber epoxy-type, and the step of degrading the glued interface between the metallic and composite part via connecting them to an electrical dc voltage generator so that an electrical potential difference can be applied to them to generate partial discharges in the glued interface to degrade the interface.

R2 teaches:


M1 teaches:
	It is well-known that the metal edge, and composite blade and composite edge to metal blade are known in the art variants where carbon fibre and titanium are concerned. [Col. 7, ll. 7-20.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1 which does not specify the composite blade composition, with a carbon-fiber-epoxy mix as taught by R2 and M1, where R2 teaches the use of carbon-fiber epoxy material with titanium in two part blade construction, and M1 establishes the suitability and known in the art reliability of switching the composite/metal composition of sheath and blade in turbine arts when considering titanium and carbon epoxy.  This modification would be for the purpose of reducing the weight of the overall blade and using a known in the art suitable material for the broad selection of “composite” provided by R1.  This would yield a titanium sheath and a carbon-fiber epoxy blade.

R1 further teaches:
	It is advantageous degrade the adhesive interface between titanium and carbon-fiber epoxy materials, for faster replace of damaged leading edges that are not attached, and such systems should be performable with relatively easy separation of parts that have been joined. [Col. 4, ll. 10-24.]  This separation can be done electrically. [Col. 4, 48-53.]   US 6,620,308 to Giblert is established as known to be considered analogous and known by one of ordinary skill in the art with regards to blade and sheath separation through direct electric current. [Col. 6, ll. 20-34.]

	Separation techniques and disclosures applicable to blisks with leading edge sheaths are equally applicable to instillations with non-integral blades that have leading edge sheaths. [Col. 1, ll. 40-45.]  That electrical separation of such regions, such as taught by US 6,620,308 to Gilbert are applicable and established as analogous and known by one of ordinary skill in the art with regards to blade and sheath separation through direct electric current. [Col. 3, ll. 64-67.]

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1, to utilize an electric method to destroy the adhesive bond between the metal sheath and composite blade as taught by R2 and M1, wherein R1 has taught the advantages of such and M1 has established the suitability of R2 to be applied to R1 as disclosed above. For the purpose of providing an easy method of disassembly of the composite and sheath by damaging the adhesive and not the blade and sheath elements. This would yield the teaching that electrical disbanding of adhesives as a recognized solution to removing material, but not an explicit location for applying such a disbanding current to R1. 

R1 further teaches:
	The root of the blade contains a conductive tab (73) affixed to the root of the blade. [Page 3, ¶44.]

G1 teaches:
	When using electricity to separate adhesively bonded structures, wherein one is metallic(24) and one is a non-conductive substrate (22) it can be desirable to apply a conductive coating(30), such as 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1 having an electrical disbonding method, to utilize a conductive material, such as silver filled epoxy, against the composite of R1, between adhesive and composite, that leads towards a region where direct current can be applied, as taught by G1.  This would be for the purpose of permitting the electrical disbonding current to be applied across even a non-conducting interface to disbond the adhesive.  This would yield a conductive material such as silver filled epoxy, running to the root of R1 here a waiting conducting tab already is installed. 

F1 teaches:
	And advantageous method of dismantling an adhesive joining via elet4rical breakdowns. [Page 1, Section 1.]  This method can be considered as comparable to those used to enhance the breakdown of adhesives used in for example brakes or disc brakes, connected by an adhesive, where it can be desirable for recycling to gently release the two materials. [Page 1, Section 3.]  This is achieved by applying a direct current (DC) to the opposing sides of the adhesive which induces a breakdown of the adhesive by treating it as a dielectric, whereby micro-arcs are generated (partial discharge) between the metal powder deposits evenly distributed in the adhesive. [Page 2 Section 4.]  This breakdown is applied directly through for example a metallic layer if available as shown in Figure 1, or to an electrode(6b) attached to an organic layer (7b) as shown in Figure 3, and using an adhesive that is selected to contain for example metal powder or other materials which would render it less resistant to electromagnetic fields than the components(7b). [Page 4, Sections 12 and 14.]  The fields of application for this feature also include mechanical engineering feats, [Page 2, Section 6] and coating removal [Page 4, Section 13.]

	This would yield, the F1 method of separation of metallic or composite parts glued together, comprising a step to degrade the glued interface between the parts in by electrically connecting the parts to a dc electrical voltage generator so that an electrical potential difference can be applied to them to generate partial discharges in the glued interface to degrade the interface [See Citations under F1 teaches ¶ above] to the metallic part and Composite part of R1.]

In Re Claims 2 and 6:
R1 as modified in claim 1 teaches:
	The method of claim 1, wherein: 
	(Claim 2) The composite material part(R1, 63) is a blade body and which the metallic part(R1, 64)  is a leading edge glued to this blade body. [Page 3, ¶41.]
	And in which the blade body comprises a root(Fig 3, 70) through which this blade body is electrically connected to the electrical voltage generator. [Per the modification above, a grounding tab affixed to the root of the blade of R1 conducts the electricity to disband the adhesive on the composite blade side.]
	(Claim 6) claim 2, a prior metallization operation of a face of the blade root to apply voltage to most of the fibres of the composite material from which the blade body is made. [The root includes a metallization tab(R1, Fig 4, 73) and a metallization coating of silver filled epoxy per modification of  G1, applied from the interface adhesive to the root.]
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1, R2, M1, F1, and G1 as applied to claim 1 above, and further in view of US 7,608,299 to Decams et al. (D1)

In Re Claim 7:
R1 as modified in claim 1 teaches:
	The method according to claim 6, where the metallization includes depositing a silver-epoxy on the composite.

 R1 as modified in claim 1 does not teach:
	The step includes cold plasma.

G1 further teaches:
	Metallic foils or layers can be used instead of silver filled epoxy for conducting electricity attached to a non-metallic substrate to an adhesive. [Col 14, ll. 45-64]

D1 teaches:
	It is recognized that silver has excellent electrical conductivity and oxide resistance. [Col. 1, ll. 12-15.]  Cold plasma treatment is a known method of applying silver foils. [Claim 10) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1 to utilize a cold-plasma silver deposition, as taught by D1, in light of the establishment by G1 that silver foils and films can be utilized for the system of R1.  This would be for the purpose of providing a simple method of affixing silver at suitable temperatures, to provide a conductive path for dissolving the adhesive between a blade and sheath of R1.  This would yield a metallization step included depositing silver by cold plasma. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1, R2, M1, F1, and G1 as applied to claim 1 above, and further in view of US 5,863,667 to Poggi (P2).

In Re Claim 8:
R1 as modified in claim 1 teaches:
	The method according to claim 6, wherein there is a metallization (R1, conductive tab, 73) affixed to the blade root to connect to a voltage generator. 

R1 does not disclose:
	The metallization includes copper or aluminum tape. 

P2 teaches:
	It is known in the art of aeronautical structures and casings, that when creating a lightning conductance or electrical conductance system, to use copper tape as a metallization technique, for directing electrical conductance along composite materials. [Col 1, ll. 33-50, Col. 2, ll. 9-14.]  These systems are suitable for use on aeronautical blades as well. [Col. 9, ll.  47-56.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1 which includes a metal guidance tab(73) for directing current through a blade root, to utilize copper tape, as taught by P2, as an alternative method of directing current along the root that is recognized in the art as advantageous for electrical direction of charges along composite blade elements.  This would yield a metallization of the root by copper tape. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over P1 and F1 as applied to claim 1 above, and further in view of US 5,488,222 to Gault (G2).

In Re Claim 9:
P1 as modified in claim 1 teaches:
	The method according to claim 1, wherein the glued interface experiences a degradation step.

P1 as modified does not teach:
The step being implemented with an electrically insulating fluid such as pressurized nitrogen.

G2 teaches:
	When working with carbon-fibers or conductive materials (metal) there is a risk of current arcing directly from an electrode. [Col. 1, ll. 27-31, 42-43.] One solution to prevent undesirable arcing is to utilize nitrogen gas in the region around the electrodes and substance being treated which prevents arcing even on grounded surfaces. [Col. 4, 12-17.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of P1 and F1, which utilizes electrodes, but only wants the arcing to occur internally at metal particles shielded from an outer atmosphere and not directly between metal or metal and non-adhesive interfaces, to use a nitrogen gas such as taught by G2, to reduce the change of external arcing.  This would yield the limitation of a nitrogen gas as a fluid to prevent arcing.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1, R2, M1, G1, and F1 as applied to claim 1 above, and further in view of US 5,488,222 to Gault (G2).

In Re Claim 9:
R1 as modified in claim 1 teaches:


R1 as modified does not teach:
The step being implemented with an electrically insulating fluid such as pressurized nitrogen.

G2 teaches:
	When working with carbon-fibers or conductive materials (metal) there is a risk of current arcing directly from an electrode. [Col. 1, ll. 27-31, 42-43.] One solution to prevent undesirable arcing is to utilize nitrogen gas in the region around the electrodes and substance being treated which prevents arcing even on grounded surfaces. [Col. 4, 12-17.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of R1 and F1, which utilizes electrodes, but only wants the arcing to occur internally at metal particles shielded from an outer atmosphere and not directly between metal or metal and non-adhesive interfaces, to use a nitrogen gas such as taught by G2, to reduce the change of external arcing.  This would yield the limitation of a nitrogen gas as a fluid to prevent arcing.
 
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The listed claims included allowable subject matter which Applicant has provided which are not found in the prior art of electrical disbonding as it applies to turbine blades, and not obvious to one of ordinary skill in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0020670 to Hori et al teaches the use of nitrogen gas to prevent arcing, ¶96.  US 10,800,956 to Heucher et al teaches using electrical current to degrade hot melt adhesives, abstract.  US 5,785,498 to Quinn et al teaches the generic state of composite blades with leading and trailing edge titanium sheaths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745